687 S.E.2d 686 (2009)
STATE of North Carolina,
v.
Jonta Tomorrea HAMPTON.
No. 493P09.
Supreme Court of North Carolina.
December 7, 2009.
Jonta Tomorrea Hampton.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 4th of December 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Richmond County:
*687 "Denied by order of the Court in conference, this the 7th of December 2009."